DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2020 has been entered.
 Applicant’s election of Group 1, claims 1 and 3-15, species 1. Reb M, and Species 2. A. Formula 1 are acknowledged with traverse.  
Applicants arguments to the 371 submission is acknowledged, as a lack of unity of invention and not restriction (arguing what a group of inventions is considered to be linked-to form a single inventive concept), however, Applicant has already elected one invention as indicated in the reply received 10-12-21 and the Examiner has explained why the inventions lack unity as the special technical feature is disclosed by the applied prior art.  Lack of unity of invention may be directly evident before considering the claims in relation to any prior art, or after taking the prior art into consideration, as where a document discovered during the search shows the invention claimed in a generic or linking claim lacks novelty or is clearly obvious, leaving two or more claims joined thereby without a common inventive concept.  It has been established that the are not so linked as to form a single general inventive concept nor provide a contribution over the prior art (different formulas are different using different recipes as instantly recited and the prior art teaches the inventive concept as rejected below, so it is not making a contribution over the prior art) under PCT Rule 13.1; in accordance with 37 CFR 1.499, applicant is required to elect a single invention to which the claims must be restricted.  The restriction requirement under 35 U.S.C. 121 and 372 is FINAL.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6 and 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,645,943 to Nakajima et al.   

 Instant claim 6 reads on claim 1 of ‘943 wherein the ranges are overlapping amounts. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Instant claims 14-15 formula 1 reads on claim 6, formula 1. 

Claims 1, 3-4, and 6-15 are rejected on the ground of nonstatutory double patenting as 
being unpatentable over claims 1-6 of US  9,826,769 to Urai et al. in view of US 8,901,166 B2 to Fukui et al.
Instant claim 1, 6, and 10 read on the amount of Reb D/M within overlapping ranges in claims 1-6 of ‘769.  The claims do not speak to the tea polyphenol. Fukui teaches polyphenol green tea extract in beverages.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.
Claims 1, 3-4 and 6-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
 claims 1-11 of copending Application No. 16772426 and
claims 1-15 of 16772464.
Instant claims 1, 6 and 10 read on the amount of Reb D/M within overlapping ranges in claims 1-11 of ‘426 and 1-15 of ‘464. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.

This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, and 3-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 11,230,567 B2 to Markosyan.  

Re claims 1, 6, and 10, Markosyan teaches tea polymerized polyphenol within overlapping ranges of 0.1 ppm to about 1,000 ppm and 10 ppm to about 5,000 ppm (overlapping Applicant’s ranges of 5 ppm-30 ppm); Reb D and Reb M as claimed within overlapping ranges of 1 ppm to about 10,000 ppm (overlapping Applicant’s ranges of 60-300 ppm) (3:50-60; 4:1-10; 6:10-20, 8:25-35; 15-45; 15:50-60; 16:1-10; 18:1-10; 30:1-10, 50-60).  Regarding ratios of polyphenols to Reb D, Reb M or Reb D and Reb M as claimed, Markosyan teaches overlapping ranges of 1: 1to about 1 :800 (overlapping Applicant’s ranges of 10-12.5) (11:25-35).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.

A prima facie case of obviousness may be established even though a prior art reference does not disclose any particular range, but teaches that the claimed parameters are known to affect results or properties.  Consequently, a person skilled in the art would have easily arrived at the invention as in claims 1 and 6 of the present application on the basis of the indication of Markosyan and common technical knowledge to the modifying amounts of polyphenol, Reb D and Reb M, while not explicit are implied or present. 
Re claims 3-4, 7-8, and 11-12, Markosyan teaches polyphenol green tea synonymous with the derivations claimed (while the source material is taught, the derivation is not germane to patentability) (3:50-60; 4:1-10; 6:10-20, 8:25-35; 15-45; 15:50-60; 16:1-10; 18:1-10; 30:1-10, 50-60).
Re claims 5, 9, and 13, Markosyan teaches calories of overlapping range of about 5 calories per 8 oz. serving or less (overlapping Applicants ranges of 20 kcal/100 ml equivalent to 0.0058 cal/0z.) (11:35-50).   Similar rationale to overlapping ranges above applies.
 
Claims 14-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 11,230,567 B2 to Markosyan in view of US 8,901,166 B2 to Fukui et al. 


Fukui teaches analogous beverage tea polyphenol epigallocatechin gallate claim 14 structure (6:45-7:10) for benefiting vascular endothelial function improving agent in drinks and beverages (Abstract):




[Intentional space left blank] 




    PNG
    media_image1.png
    851
    900
    media_image1.png
    Greyscale

The compound of Formula (I), wherein 1 to 4 of R1, R2, R3 and R4 are H, can be also produced by removing the gallate group from the compound of Formula (I) wherein R1, R2, R3 and R4 each are a gallate group by hydrolysis.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the formula and added it to the composition of Markosyan for the benefits as taught by Fukui as set forth above.
In summary, applicant claims a formula for making a nutritional composition that use or eliminate common ingredients, and does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or 
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  

At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

REFERENCES OF INTEREST
  Bell2 (2009/0162488) teaches methods of making beverage (ab.) comprising Rebaudioside A (Reb A) and Rebaudioside M (Reb M) (0028); 
   Bell teaches in [6]: Rebaudioside M is a potent sweetener that can be produced by extraction from Stevia rebaudiana plant leaves, optionally followed by purification to obtain either pure rebaudioside M or to increase the concentration of rebaudioside M relative to other components of the extract;
US 2008/0226795 (ref. clm. 8 has open amounts of Reb D in beverage); 2008/0226770 (ref. clm. 2 has open amounts of Reb D in beverage); 
2008/0226792 (ref. clm. 8 has open amounts of Reb D in beverage); 2008/0226802 (ref. clm. 3 has open amounts of Reb D in beverage); and
EA 011073 B1 teaches a caramelized colorant having absorbance properties resistant to light (see ab.).


Response to Arguments

A new ground of rejection is set forth above.  


 Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached Flextime IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMRA L. DICUS
Primary Examiner
Art Unit 1791



/TAMRA L. DICUS/Primary Examiner, Art Unit 1791